Title: To John Adams from Edward Dilly, 4 March 1774
From: Dilly, Edward
To: Adams, John


     
      Dear Sir
      London March 4th 1774
     
     The Letters you sent for Mrs. Macaulay directed, under Cover, for me, were put into the Post office on Capt Scott’s arrival at Dover, and on their coming to my Hands I immediately transmitted the same to Mrs. Macaulay. You mentioned in your Letter to her, that you had sent the Proceeding of the Assembly relative to Certain Letters, but upon examining the Packet, they were not inclosed. I applied to Capt Scott who said that he did not know any thing concerning them.
     Mrs. Macaulay from her close application to the writing her History (Viz. The 6th Volume containing the Hist of Charles the Second) is now much indisposed, and obliged to go to Bath on Account of her Health, she has however found some benefit by Drinking the Waters, and requested me to present her best Compliments to you, and inform you that she will imbrace the earliest Opportunity (when her Health will permit) to Answer your last favour, and likewise that of the Bostonian Lady, in the mean Time I send you inclosed a Letter which was written by Mrs. Macaulay to a friend upon the necessary Qualifications for a representative in Parliament which will be distributed upon the Eve of the General Election. I have also sent you a copy of Mr. Burgh’s Political Disquisiti
       ons
       a Book just published, which the Author begs you will accept of as a small token of his esteem for a just Character as a friend to Liberty. I flatter myself that you will find much pleasure in the perusal. His Ideas of Government are very just and clear, and many useful hints may be gathered, which may furnish sufficient matter for the establishment of a New Government upon a solid foundation. Long Parliaments are the bane to this, as well as every other Country, nothing is more conducive to the Welfare of a Nation as frequent Appeals to the People. We were speaking upon this Subject a few Days ago when I had the pleasure of a Select Number of friends to Dine with me Viz Dr Franklin, Mr Alderman Sawbridge (Brother to Mrs. Macaulay) The Red Mr. Ewin and Dr. Williamson. Dr. Franklin was observing the very great difference there was between a Person’s soliciting for a Seat in Parliament in England, and in America, the former making great Promises of what he woud do for his Constituents, and the latter requesting that he may be excused from Serving any longer on account of his own Affairs—the first wants either a Place or Pension, and the other means only to serve his Country.
     The Affairs relative to North America are expected to come on in the House of Commons in a few Days, and Lord Dartmouth will lay the Papers concerning the Transactions of Boston before the House of Lords at the same Time so that we shall know in a short Time, what Steps the Ministry will take to Subdue what they call the Evil Spirit which is gone forth in America, but what Others would Term a noble exertion of the just rights of the People against Ministerial encroachments. For my own part I am inclined to think that they will be fearful of pursueing vigorous Measures, and indeed we are not in a Capacity of doing much,—a Treasury almost exhausted, and burdened with an Immense National Debt. Under these Circumstances good Policy would lead me to pursue such Steps only as will Conciliate the Affections of the Colonies to the Mother Country, our Interest like that of Husband and Wife is reciprocal, one cannot be hurt without the Other’s being equally injured. I most sincerely Wish the breach was healed, and that hence forward, we shall never be more at variance.
     I presume you will have heard before this comes to your Hand of the Death of Mr. Thos. Hollis the great friend of America, and who was well known by the Donations he made to Harvard College. He has bequeathd about Ten Thousand Pounds in Legacies, among which he has left One Hundred Pounds to Dr. Mayhew’s Widow and the like Sum to Mrs. Elliot of Boston. I shall be very happy to be favoured with a Line from you, when Opportunity offers, and of being informed of the present State of Affairs in Boston, and whatever you have for Mrs. Macaulay may be transmitted to me. I beg you will accept of my most cordial Wishes for the Prosperity of America.
     
      I am Sir Your most Obedt Servt,
      Edwd Dilly
     
    